Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-30-2004

Carr v. Erie
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3607




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Carr v. Erie" (2004). 2004 Decisions. Paper 302.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/302


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                        No. 03-3607

                                   DESHAWN CARR,

                                            Appellant

                                              v.

              CITY OF ERIE; PAUL DIDIONISIO, Individually and in his
                 capacity of chief of the Erie Police Department; JOHN
                 POPOVIC, Individually and in his capacity as a Police
                               Officer for the City of Erie


                    On appeal from the United States District Court
                         for the Western District of Pennsylvania
                            District Court No. 01-CV-00055E
                   District Judge: The Honorable Sean J. McLaughlin


                             Submitted Pursuant to LAR 34.1
                                  September 30, 2004


               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                              (Filed:   September 30, 2004)


                               OPINION OF THE COURT


SMITH, Circuit Judge.

       DeShawn Carr appeals from the District Court’s order granting summary judgment

on his § 1983 claims against the City of Erie, Chief of Police Paul Didionisio, and Officer
John Popovic. The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343. Appellate jurisdiction exists under 28 U.S.C. § 1291. We exercise plenary review

over an order granting summary judgment and “apply the same test employed by a district

court under Federal Rule of Civil Procedure 56(c).” Curley v. Klem, 298 F.3d 271, 276

(3d Cir. 2002). For the reasons set forth below, we affirm.

       Carr was a passenger in the rear seat of a vehicle that was stopped by Officer

Popovic for several traffic violations. After the stop was effected, Officer Popovic

observed a white powdery substance in a plastic bag tucked in the seat pocket in front of

Carr. The occupants of the vehicle were ordered to exit and a subsequent pat down

search revealed the presence of drugs on Carr’s person. Although Carr was arrested for

several drug offenses, the charges were dropped when laboratory analysis failed to detect

a controlled substance in the plastic bag.

       Carr filed suit alleging that his arrest was unlawful. He challenged, inter alia,

whether there was a legitimate basis for the initial stop. In a thorough memorandum

opinion, the District Judge concluded that Carr’s arrest was not invalid. With regard to

the initial stop, the District Court noted that the officer had based his stop on three traffic

violations. Although Carr disputed the officer’s assertion that the vehicle had failed to

come to a complete stop, Carr had not denied that there was a turn signal violation and

“he was not in a position to deny the t[emporary]-tag violation.” Accordingly, the Court

ruled that the initial stop was lawful.



                                               2
       Carr asserts that the District Court erred because he did dispute the T-tag violation,

contending that Pennsylvania did not have a statute or rule for the alleged T-tag violation.

Carr’s argument is without merit. Title 67 of the Pennsylvania Administrative Code

contains the regulation at issue. 67 Pa. Code § 47.4(c). Moreover, it is clear that a failure

to use a turn signal is a violation of Pennsylvania law. 75 Pa.C.S.A. § 3334.

Accordingly, Officer Popovic had a lawful basis for making the stop. Whren v. United

States, 516 U.S. 806 (1996).

       We will affirm the District Court’s order granting summary judgment.

                      ______________________________________